--------------------------------------------------------------------------------

Exhibit 10.6
 
EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is dated as of June 15, 2011, and
is made by and between Avatar Holdings Inc. (the “Company”), and Allen Anderson
(“Executive”).
 
WHEREAS, the Company desires to employ Executive as its Chief Executive Officer,
and Executive desires to be so employed, on the terms and conditions set forth
herein.
 
NOW, THEREFORE, Executive and the Company (each, a “Party” and together, the
“Parties”) hereby agree as follows:
 
1.           Employment.  Subject to the terms and conditions of this Agreement,
the Company hereby agrees to employ Executive as its Chief Executive Officer as
of June 15, 2011 (the “Start Date”), and Executive hereby accepts employment
with the Company as of such date.
 
2.           Term; Position and Responsibilities.
 
(a)           Term.  The Company shall employ Executive hereunder for a term
commencing as of the Start Date and ending on December 31, 2011 (the “Initial
Term”).  So long as the Parties agree in writing prior to the end of the Initial
Term (which writing may contain such replacement or additional terms to this
Agreement as the Parties may agree, including but not limited to a change in
Executive’s position), the term of Executive’s employment will continue on
January 1, 2012, and terminate on June 30, 2014 (the “Renewal Term” and,
together with the Initial Term, the “Term”). Notwithstanding the foregoing, the
Initial Term or the Renewal Term (and, therefore, the Term) will terminate upon
the earlier termination of Executive’s employment as herein provided.
 
(b)           Position and Responsibilities.  During the Term, Executive shall
serve as Chief Executive Officer of the Company.  Executive shall have such
duties and responsibilities as are customarily assigned to individuals serving
in such position, and such other duties consistent with Executive’s position as
the Board of Directors of the Company (the “Board”) specifies from time to
time.  Executive shall devote substantially all of his business time and
attention to the performance of such duties and responsibilities; provided,
that, Executive shall not be prohibited from (i) performing services for any
charitable, religious or community organizations, (ii) continuing to serve as a
Manager of JEN Partners, LLC, and (iii) continuing to serve as the Chairman of
the Board of Boston Financial Investment Management, so long as such services do
not, individually or in the aggregate, materially interfere with the performance
of Executive’s duties hereunder.
 
3.           Base Salary.  During the Term, the Company shall pay Executive an
annualized base salary of $360,000, which shall be paid in periodic installments
on the Company’s regular payroll dates (“Base Salary”).
 
4.           Employee Benefits.  During the Term, Executive and his eligible
dependents shall be entitled to participate in all employee benefit plans for
executive officers on the terms and conditions set forth in such plans (as they
may be amended from time to time), other than the Company’s health insurance
plans.  In lieu of participation in the Company’s health insurance plans, the
Company shall reimburse Executive, in cash, for his cost of participating in his
own personal health insurance plan within ten (10) days following the date on
which Executive provides appropriate supporting documentation to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Equity.
 
                              (a)           First Restricted Stock
Award.  Effective as of the Start Date, the Company shall grant to Executive an
award (the “First Award”) of 90,000 restricted shares of common stock, par value
$0.01, of the Company (“Common Stock”).  The First Award shall be governed by
the Avatar Holdings Inc. Amended and Restated 1997 Incentive and Capital
Accumulation Plan (2005 Restatement) (the “CAP Plan”) and the award agreement
that Executive and the Company shall enter into effective as of the Start Date
(the “First Award Agreement”), the terms of which shall be consistent with, and
include performance goals that are based on the performance goals described in,
this Section 5(a) (the “Performance Goals”).  The restricted stock subject to
the First Award shall vest to the extent the Performance Goals have been
achieved by the end of the Initial Term.  Within 15 days following the end of
the Initial Term, the compensation committee of the Board (the “Compensation
Committee”) will determine in good faith whether and to what extent (expressed
as a percentage) the Performance Goals have been achieved.  The Performance
Goals to be achieved during the Initial Term are:  (A) the identification of,
and submission to the Board of a plan for the disposition of, material non-core
assets of the Company; (B) the commencement of a plan for a material reduction
in general administrative and overhead costs; (C) the submission to the Board of
a strategic plan for the Company to achieve positive cash flows and earnings;
and (D) the commencement of the relocation of the Company’s corporate offices
(including the leasing of new space and a plan for the disposition of the
premises in Coral Gables).
                             
                              (b)           Second Restricted Stock Award.  If
the Parties agree to extend Executive’s employment in accordance with Section
2(a) above, then effective as of the first day of the Renewal Term (i.e.,
January 1, 2012), the Company shall grant to Executive an award of 320,000
restricted shares of Common Stock (the “Second Award”).  The Second Award shall
be governed by the CAP Plan and the award agreement that Executive and the
Company shall enter into as of the date of grant (the “Second Award Agreement”),
the terms of which shall be consistent with this Section 5(b).
 
(i)           The Renewal Term shall be divided into three tranches:  the “First
Renewal Sub-Term,” which shall be the period from January 1, 2012, through June
30, 2012; the “Second Renewal Sub-Term,” which shall be the period from July 1,
2012, through June 30, 2013; and “Third Renewal Sub-Term,” which shall be the
period from July 1, 2013, through June 30, 2014 (each, a “Sub-Term” and
collectively, the “Sub-Terms”).
 
(ii)           The restricted stock subject to the Second Award shall be divided
into three tranches:  the “First Tranche,” which shall be 64,000 shares of
restricted stock; the “Second Tranche,” which shall be 128,000 shares of
restricted stock; and the “Third Tranche,” which shall be 128,000 shares of
restricted stock (each, a “Tranche” and collectively, the “Tranches”).
 
 
2

--------------------------------------------------------------------------------

 
 
(iii)           The restricted stock subject to First Tranche shall vest to the
extent the goals described in this Sections 5(b)(iii) have been achieved by the
end of the First Renewal Sub-Term.  Within 15 days following the end of the
First Renewal Sub-Term, the Compensation Committee will determine in good faith
whether and to what extent (expressed as a percentage) the goals have been
achieved. The goals to be achieved during the First Renewal Sub-Term shall be
based on:  (A) a material reduction in general administrative and overhead costs
as compared to the general administrative and overhead costs for the six-month
period ending June 30, 2011; (B) the approval by the Board of Directors of, and
the commencement of the implementation of, a strategic plan for the Company to
achieve positive cash flows and earnings; and (C) the completion of the
relocation of the Company’s corporate offices.
 
(iv)           The restricted stock subject to Second Tranche shall vest to the
extent the goals described in this Sections 5(b)(iv) have been achieved by the
end of the Second Renewal Sub-Term.  Within 15 days following the end of the
Second Renewal Sub-Term, the Compensation Committee will determine in good faith
whether and to what extent (expressed as a percentage) the goals have been
achieved. The goals to be achieved during the Second Renewal Sub-Term shall be
based on:  (A) the closing of the sale of material non-core assets of the
Company; (B) the submission to, and approval by, the Board of Directors of a
plan for the Company to return to profitability by December 31, 2013; and (C)
the investment, or commitment, of at least 50% of cash available for long-term
investments.
 
(v)           The restricted stock subject to Third Tranche shall vest to the
extent the goals described in this Sections 5(b)(v) have been achieved by the
end of the Third Renewal Sub-Term.  Within 15 days following the end of the
Third Renewal Sub-Term, the Compensation Committee will determine in good faith
whether and to what extent (expressed as a percentage) the goals have been
achieved.  The goals to be achieved during the Third Renewal Sub-Term shall be
based on:  (A) the continued successful implementation of the strategic plan;
and (B) the Company’s return to profitability by December 31, 2013.
 
6.           Expenses; Vacation; Legal Fees.
 
(a)           Business Travel, Lodging, etc.  The Company shall reimburse
Executive for reasonable travel, lodging, meal and other reasonable expenses
incurred by Executive in connection with the performance of services hereunder
upon submission of evidence, satisfactory to the Company, of the incurrence and
purpose of each such expense and otherwise in accordance with the Company’s
expense substantiation policy applicable to its employees as in effect from time
to time.
 
(b)           Vacation.  During the Term, Executive shall be entitled 20
business days of paid vacation days per calendar year (prorated for partial
calendar years), without carryover accumulation, which shall accrue in equal
installments on a monthly basis.
 
(c)           Legal Fees.  The Company shall pay or reimburse Executive for all
attorneys’ fees and other charges of counsel reasonably incurred by Executive in
connection with the negotiation and execution of this Agreement and related
agreements and arrangements, promptly upon presentation of appropriate
supporting documentation and in accordance with the expense reimbursement policy
of the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Termination of Employment.  Executive’s employment hereunder may be
terminated by either Party at any time and for any reason (or no reason) upon at
least 15 days’ prior written notice (a “Notice of Termination”), which is a
written notice by the terminating Party stating that Executive’s employment with
the Company will be terminated as of the date specified in such Notice of
Termination (the “Date of Termination”).  Upon termination of Executive’s
employment, Executive shall be entitled to any accrued and unpaid Base Salary
and accrued but unused vacation through the Date of Termination.  As of the
effective date of Executive’s termination of employment with the Company,
Executive shall resign, in writing, from all positions then held by Executive
with the Company and its affiliates, unless otherwise requested by the Company
(provided, however, that he shall not be required to resign his membership from
the Board or from any role incident thereto or associated therewith).
 
8.           Change in Control or Material Capital Transaction.
 
(a)           During the Initial Term.
 
(i)           Notwithstanding anything to the contrary in the CAP Plan or the
First Award Agreement, in the event of the occurrence of a Change in Control (as
defined below) during the Initial Term, (A) the restricted stock subject to the
First Award shall vest in full as of the date of the Change in Control, and (B)
in lieu of the Second Award, the Company shall deliver 320,000 fully vested
shares of Common Stock as of the date of the Change in Control.
 
(ii)           Notwithstanding anything to the contrary in the CAP Plan or the
First Award Agreement, in the event of the occurrence of a Material Capital
Transaction (as defined below) during the Initial Term in connection with which
the Company terminates Executive’s employment, provided that Executive is
willing to remain employed through the date on which a replacement Chief
Executive Officer commences employment with the Company, (A) the restricted
stock subject to the First Award shall vest in full as of the date of such
termination, and (B) in lieu of the Second Award, the Company shall deliver
320,000 fully vested shares of Common Stock as of the date of termination.
 
(b)           During the Renewal Term.
 
(i)           Notwithstanding anything to the contrary in the CAP Plan or the
First Award Agreement or the Second Award Agreement, in the event of the
occurrence of a Change in Control during the Renewal Term, the restricted stock
subject to the First Award (to the extent not then vested) and the restricted
stock subject to the Second Award shall vest in full as of the date of the
Change in Control.
 
(ii)           Notwithstanding anything to the contrary in the CAP Plan or the
First Award Agreement or the Second Award Agreement, in the event of the
occurrence of a Material Capital Transaction during the Renewal Term in
connection with which the Company terminates Executive’s employment, provided
that Executive is willing to remain employed through the date on which a
replacement Chief Executive Officer commences employment with the Company, the
restricted stock subject to the First Award (to the extent not then vested) and
the restricted stock subject to the Second Award shall vest in full as of the
date of such termination.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Definitions.
 
(i)           For purposes of this Agreement, a “Material Capital Transaction”
shall mean any sale, disposition, merger, acquisition, reorganization,
consolidation, split-up, spin-off, combination, exchange of shares, or other
similar corporate transaction involving the Company (each, a “Transaction”),
where the value of the Transaction is equal to or exceeds one-third of the sum
of (A) the total equity value of the Company based on fully diluted shares of
Common Stock outstanding including any shares of Common Stock to be issued in
such transaction and (B) total outstanding debt.
 
(ii)           For purposes of this Agreement, “Change in Control” shall have
the meaning set forth in the CAP Plan, provided that any nonqualified deferred
compensation subject to section 409A of the Code that would become payable
pursuant to this Section 8 as a result of a Change in Control shall only become
payable if the Change in Control qualifies as a “change in control event” within
the meaning of section 409A.
 
9.           Restrictive Covenants.
 
(a)           Unauthorized Disclosure.  During the Term and following any
termination thereof, without the prior written consent of the Company, except to
the extent required by an order of a court having competent jurisdiction or
under subpoena from an appropriate government agency, in which event Executive
shall use his best efforts to consult with the Company prior to responding to
any such order or subpoena, and except as required in performance of Executive’s
duties hereunder, Executive shall not disclose any confidential or proprietary
trade secrets, customer lists, drawings, designs, marketing plans, management
organization information (including, but not limited to, data and other
information relating to members of the Board, the Company, or any of its
affiliates or to the management of the Company or any of its affiliates),
operating policies or manuals, business plans, financial records, or other
financial, commercial, business or technical information (i) relating to the
Company or any of its affiliates; or (ii) that the Company or any of its
affiliates may receive belonging to customers or others who do business with the
Company or any of its affiliates (collectively, “Confidential Information”) to
any third Person (as defined below) unless such Confidential Information has
been previously disclosed to the public generally or is in the public domain, in
each case, other than by reason of Executive’s breach of this Section 8(a).  For
purposes of this Agreement, “Person” means any natural person, partnership,
limited liability company, association, corporation, company, trust, business
trust, governmental authority or other entity.
 
(b)           Nondisparagement.  Executive agrees that he shall not, directly or
indirectly, engage in any conduct or make any statement disparaging or
criticizing in any way the Company or any of its affiliates or any of their
personnel, nor shall he, directly or indirectly, engage in any other conduct or
make any other statement that could be reasonably expected to impair the
goodwill of the Company or any of its affiliates, or the reputation of the
Company or any of its affiliates, in each case except to the extent required by
law, and then only after consultation with the Company to the extent possible,
or to enforce the terms of this Agreement.  The Company agrees that it shall
not, directly or indirectly, engage in any conduct or make any statement
disparaging or criticizing Executive in any way, nor shall it engage in any
other conduct or make any other statement that could be reasonably expected to
impair Executive’s goodwill or reputation, except to the extent required by law,
and then only after consultation with Executive to the extent possible, or to
enforce the terms of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Return of Documents.  In the event of the termination of
Executive’s employment, Executive shall deliver to the Company (i) all property
of the Company and any of its affiliates then in Executive’s possession; and
(ii) all documents and data of any nature and in whatever medium of the Company
and any of its affiliates, and Executive shall not take with Executive any such
property, documents or data or any reproduction thereof, or any documents
containing or pertaining to any Confidential Information.
 
(d)           Confidentiality of Agreement.  The parties to this Agreement agree
not to disclose its terms to any Person, other than their attorneys,
accountants, financial advisors or, in Executive’s case, members of Executive’s
immediate family or, in the Company’s case, for any reasonable purpose that is
reasonably related to its business operations; provided, that this Section 9(d)
shall not be construed to prohibit any disclosure required by law or in any
proceeding to enforce the terms and conditions of this Agreement.
 
(e)           Cooperation.  Executive agrees that at all times following the
termination of his employment, he will cooperate in all reasonable respects with
the Company and its affiliates in connection with any and all existing or future
litigation, actions or proceedings (whether civil, criminal, administrative,
regulatory or otherwise) brought by or against the Company or any of its
affiliates, to the extent the Company reasonably deems Executive’s cooperation
necessary.  The Company shall reimburse Executive for all reasonable
out-of-pocket expenses incurred by Executive as a result of such cooperation.
 
10.           Tax Matters.
 
(a)           Tax Withholding.  All taxable compensation payable to Executive
pursuant to this Agreement shall be subject to any applicable withholding taxes
and such other taxes as are required under federal law or the law of any state
or governmental body to be collected with respect to compensation paid by the
Company to Executive.
 
(b)           Section 409A.  The intent of the parties is that payments and
benefits under this Agreement comply with section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), to the extent subject thereto, and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith.  Notwithstanding
anything contained herein to the contrary, Executive shall not be considered to
have terminated employment with the Company for purposes of any payments under
this Agreement that are subject to section 409A of the Code until the Executive
has incurred a “separation from service” from the Company within the meaning of
section 409A of the Code.  Each amount to be paid or benefit to be provided
under this Agreement shall be construed as a separate identified payment for
purposes of section 409A of the Code.  Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
section 409A of the Code, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to this Agreement during the six-month
period immediately following an Executive’s separation from service shall
instead be paid on the first business day after the date that is six months
following the Executive’s separation from service (or, if earlier, the
Executive’s date of death).  To the extent required to avoid an accelerated or
additional tax under section 409A of the Code, amounts reimbursable to Executive
under this Agreement shall be paid to Executive on or before the last day of the
year following the year in which the expense was incurred and the amount of
expenses eligible for reimbursement (and in kind benefits provided to Executive)
during one year may not affect amounts reimbursable or provided in any
subsequent year.  The Company makes no representation that any or all of the
payments described in this Agreement will be exempt from or comply with section
409A of the Code and makes no undertaking to preclude section 409A of the Code
from applying to any such payment.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Section 280G.  Notwithstanding anything in this Agreement to the
contrary, in the event that any payment or benefit received or to be received by
Executive (including any payment or benefit received in connection with a Change
in Control or the termination of Executive’s employment, whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement) (all such
payments and benefits being hereinafter referred to as the “Total Payments”)
would not be deductible (in whole or part) by the Company as a result of section
280G of the Code, then, to the extent necessary to make the maximum amount of
the Total Payments deductible, the portion of the Total Payments that do not
constitute deferred compensation within the meaning of section 409A of the Code
shall first be reduced (if necessary, to zero), and all other Total Payments
shall thereafter be reduced (if necessary, to zero), with cash payments being
reduced before non-cash payments, and payments to be paid last being reduced
first; provided, however, that such reduction shall only be made if (i) the
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments)
is greater than or equal to (ii) the amount of such Total Payments without such
reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of the excise tax imposed
under section 4999 of the Code on such unreduced Total Payments).
 
11.           Entire Agreement.  This Agreement constitutes the entire agreement
between the Company and Executive with respect to the subject matter hereof, and
supersedes all undertakings and agreements, whether oral or in writing,
previously entered into by the Company and Executive with respect thereto.  All
prior correspondence and proposals (including, but not limited to, summaries of
proposed terms) and all prior offer letters, promises, representations,
understandings, arrangements and agreements relating to such subject matter
(including, but not limited to, those made to or with Executive by any other
Person) are merged herein and superseded hereby.
 
12.           General Provisions.
 
(a)           Binding Effect; Assignment.  This Agreement shall be binding on
and inure to the benefit of the Company and its respective successors and
permitted assigns.  This Agreement shall also be binding on and inure to the
benefit of Executive and Executive’s heirs, executors, administrators and legal
representatives.  This Agreement shall not be assignable by any party hereto
without the prior written consent of the other parties hereto, except as
provided pursuant to this Section 12(a).  The Company may effect such an
assignment without prior written approval of Executive upon the transfer of all
or substantially all of its business and/or assets (by whatever means).
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Indemnification; D&O Insurance.  Executive shall be indemnified
and held harmless (including the advancement of attorneys’ fees) to the fullest
extent permitted or authorized by the Company’s by-laws or other applicable
plan, program, agreement or arrangement of the Company.  The rights conferred in
this Section 12(b) shall continue as to Executive even if he ceases to be a
director or officer of the Company and shall inure to the benefit of Executor’s
heirs, executors and administrators.  The Company shall also provide Executive
with coverage under its directors’ and officers’ liability insurance policy (or
policies) to the same extent provided to its other senior executive officers
generally.
 
(c)           Governing Law; Waiver of Jury Trial.
 
(i)           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed in all respects, including as to interpretation, substantive effect and
enforceability, by the internal laws of the State of New York, without regard to
conflicts of laws provisions thereof that would require application to the laws
of another jurisdiction other than those that mandatorily apply.  Each Party
hereby irrevocably submits to the jurisdiction of the courts of the State of New
York and the federal courts of the United States of America located in New York,
NY, solely in respect of the interpretation and enforcement of the provisions of
this Agreement and in respect of the transactions contemplated hereby.  Each
Party hereby waives and agrees not to assert, as a defense in any action, suit
or proceeding for the interpretation and enforcement hereof, or in respect of
any such transaction, that such action, suit or proceeding may not be brought or
is not maintainable in such courts or that the venue thereof may not be
appropriate or that this Agreement may not be enforced in or by such
courts.  Each Party hereby consents to and grants any such court jurisdiction
over the person of such parties and over the subject matter of any such dispute
and agree that the mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 12(e) or in such
other manner as may be permitted by law, shall be valid and sufficient service
thereof.
 
(ii)           Waiver of Jury Trial.  Each Party acknowledges and agrees that
any controversy that may arise under this Agreement is likely to involve
complicated and difficult issues, and therefore each Party hereby irrevocably
and unconditionally waives any right such Party may have to a trial by jury in
respect of any litigation directly or indirectly arising out of or relating to
this Agreement, or the breach, termination or validity of this Agreement, or the
transactions contemplated by this Agreement.  Each Party certifies and
acknowledges that (A) no representative, agent or attorney of the other Party
has represented, expressly or otherwise, that such other Party would not, in the
event of litigation, seek to enforce the foregoing waiver; (B) each such Party
understands and has considered the implications of this waiver; (C) each such
Party makes this waiver voluntarily; and (D) each such Party has been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this Section 12(c)(ii).
 
(d)           Amendments; Waiver.  No provision of this Agreement may be
modified, waived or discharged unless such modification, waiver or discharge is
approved by a person authorized by the Company and is agreed to in writing by
Executive and, in the case of any such modification, waiver or discharge
affecting the rights or obligations of the Company, is approved by a person
authorized thereby.  No waiver by either Party hereto at any time of any breach
by any other Party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other Party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No waiver of any provision of this Agreement shall be implied
from any course of dealing between or among the Parties or from any failure by
either Party hereto to assert its rights hereunder on any occasion or series of
occasions.
 
 
8

--------------------------------------------------------------------------------

 
 
(e)           Notices.  Any notice or other communication required or permitted
to be delivered under this Agreement shall be (i) in writing; (ii) delivered
personally, by facsimile, by electronic mail, by courier service or by certified
or registered mail, first class postage prepaid and return receipt requested;
(iii) deemed to have been received on the date of delivery or, if so mailed, on
the third business day after the mailing thereof; and (iv) addressed to the
Party as set forth below (or to such other address as the Party entitled to
notice shall hereafter designate in accordance with the terms hereof).
 

If to Employee:  At the address contained in the Company’s payroll records    
If to the Company: Avatar Holdings Inc.   201 Alhambra Circle, 12th Floor  
Coral Gables, Florida 33134   Attention: Chairman of the Board and General
Counsel   Facsimile: (305) 441-7876     with a copy to: Morrison Cohen LLP   909
Third Avenue   New York, New York 10022   Attention: David A. Scherl, Esq.  
Facsimile: (212) 735-8608

                                                          
(f)           Survival.  The Company and Executive hereby agree that the
applicable provisions of this Agreement shall survive the expiration of the Term
in accordance with their terms.
 
(g)           Further Assurances.  Each Party hereto agrees with the other Party
that it will cooperate with such other Party and will execute and deliver, or
cause to be executed and delivered, all such other instruments and documents,
and will take such other actions, as such other Party may reasonably request
from time to time to effectuate the provisions and purpose of this Agreement.
 
(h)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.  The Parties agree to accept a signed
facsimile copy of this Agreement as a fully binding original.
 
 
9

--------------------------------------------------------------------------------

 
 
(i)           Headings.  The section and other headings contained in this
Agreement are for the convenience of the Parties only and are not intended to be
a part hereof or to affect the meaning or interpretation hereof.
 
 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representative, and Executive has hereunto set Executive’s hand, in
each case effective as of the date first above written.
 

    AVATAR HOLDINGS INC.          
 
  By:           /s/ Joshua Nash       Name: Joshua Nash      
Title:   Chairman
                         /s/  Allen Anderson       ALLEN ANDERSON  

 
 
11

--------------------------------------------------------------------------------